UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4531



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELA NAOMI HOWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-43)


Submitted:   September 20, 2006           Decided:   October 2, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. David James, SMITH, JAMES, ROWLETT & COHEN, L.L.P., Greensboro,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Angela Naomi Howell appeals the 151-month sentence she

received after she pled guilty to conspiracy to manufacture and

possess with intent to distribute methamphetamine, 21 U.S.C. § 846

(2000).       She contends on appeal that her attorney was ineffective

in failing to contest an enhancement for creation of a substantial

risk of harm to human life or the environment under U.S. Sentencing

Guidelines Manual § 2D1.1(b)(6)(B) (2004).                We affirm.

              Generally, claims of ineffective assistance of counsel

are not cognizable on direct appeal.                 To allow for adequate

development of a record, a defendant must bring this claim in a 28

U.S.C.    §    2255   (2000)   motion,    unless    the    record   conclusively

establishes ineffective assistance.            United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999); United States v. King, 119 F.3d

290, 295 (4th Cir. 1997).          In this case, the presentence report

included the information that Howell had participated in the

manufacturing of methamphetamine at three residences and a list of

the items and substances seized from each of the residences.                       A

partial       list    of   these   included:        automobile          brake   part

cleaner/degreaser containing acetone and toluene; Heet automobile

gas   line     antifreeze/de-icer;       hydrogen   peroxide;       a    gallon   of

methylethyl ketone; camp fuel; boxes of matches; large numbers of

allergy tablets; fifty-nine ounces of iodine; two eighteen-ounce

containers of lye; a gallon of muriatic acid; and red phosphorous.


                                     - 2 -
Howell   and    Barry   McCoyle,    a     co-conspirator     who   manufactured

methamphetamine with Howell, gave statements after their arrest.

McCoyle stated that, after methamphetamine was manufactured, the

leftover liquids were usually poured down the washing machine drain

and the rest of the trash was taken to the dump.              He said that, on

one occasion in 2002, when he and co-conspirator Andy Coleman made

methamphetamine, the trash was burned in the back yard.                  Howell

stated that, on another occasion when Coleman made methamphetamine

at McCoyle’s parents’ home, the waste materials were poured out

next to the driveway.

            The dangers of methamphetamine laboratories to human life

are well-documented. See United States v. Florence, 333 F.3d 1290,

1292 (11th Cir. 2003) (methamphetamine lab in hotel caused fire,

evacuation); United States v. Walsh, 299 F.3d 729, 734 (8th Cir.

2002)    (danger    associated     with     suspected    methamphetamine     lab

sanctioned warrantless search by police officers); United States v.

Wilson, 865 F.2d 215, 216-17 (9th Cir. 1989) (officers’ fear of

methamphetamine lab explosion justified warrantless entry into

home); cf. United States v. Spinelli, 848 F.2d 26, 29-30 (2d Cir.

1988)    (officers’      concern         regarding      volatile    nature    of

methamphetamine justified failure to comply with knock-and-announce

statute).      Moreover, the record in Howell’s case established that

the conspirators released hazardous materials into the environment.

Consequently,      we   cannot     say     that   the    record    conclusively


                                     - 3 -
demonstrates that Howell’s attorney was ineffective in failing to

challenge the enhancement under § 2D1.1(b)(6)(B).

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -